Sergeant, J.
delivered the opinion of the Court.
There is nothing in the language or apparent design of the act of 30th March, 1831, to justify tho idea that it was designed to operate retrospectively. 'Had the legislature intended this, they would no doubt have prescribed a limit for existing liens, to commence with the date of the law, as has been done in many other limitation acts. To apply the present limit, which commences with the time of entering the lien, to liens then entered, might give to some only a month or a day; or even if the five years had expired, abolish them entirely — an injustice which certainly ought not to be imputed to law-makers, in any case, without the most explicit language.* Existing liens have never been supposed to be within the purview of the act of 1831, but only liens that should be filed or entered after the passage of the act.
Judgment affirmed.

 See 5 Casey, 117 7 P.F. Smith, 211.